                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 21-11388-aih
James Joseph Waligora                                                                                                  Chapter 7
Karley Elise Waligora
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0647-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jul 29, 2021                                               Form ID: 318                                                              Total Noticed: 14
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 31, 2021:
Recip ID                Recipient Name and Address
db/db                 + James Joseph Waligora, Karley Elise Waligora, 235 Lynne Dr, Sheffield Lake, OH 44054-1930
26904108              + Allstate Property and Casualty Insurance Co., PO Box 660636, Dallas, TX 75266-0636
26904110             ++ COLUMBIA GAS, 290 W NATIONWIDE BLVD 5TH FL, BANKRUPTCY DEPARTMENT, COLUMBUS OH 43215-4157 address
                        filed with court:, Columbia Gas of Ohio, Revenue Recovery, PO Box 117, Columbus, OH 43216
26904109              + Charter Communications, Corporation Service Company, 50 West Broad Street, Suite 1330, Columbus, OH 43215-3307
26904111              + Drew A Carson, Attorney at Law, 600 Superior Avenue East, Suite 2505, Cleveland, OH 44114-2600
26904112              + Emergency Professional Services, 7123 Pearl Road, Suite 201, Cleveland, OH 44130-4944
26904113              + Guadalupe Valley Electric Cooperative, 1015 E. Broadway, Cuero, TX 77954-2148
26904114              + Health Aid of Ohio, 5230 Hauserman Road, Parma, OH 44130-1224
26904116              + Lindsay Gesel, 20000 Lorain Road, Apt 1-003, Cleveland, OH 44126-3479
26904115              + Lindsay Gesel, 20000 Lorain Road, Apt 1-003, Fairview Park, OH , OH 44126-3479
26904117              + Ohio Bureau of Motor Vehicles, P.O. Box 182081, Columbus, OH 43218-2081
26904118              + South Texas Radiology Group, 8401 Datapoint Drive, San Antonio, TX 78229-5907

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion09.cl.ecf@usdoj.gov
                                                                                        Jul 29 2021 20:48:00      Cynthia J. Thayer, US Department of Justice, 201
                                                                                                                  Superior Avenue, Suite 441, Cleveland, OH
                                                                                                                  44114-1234
26904119               + Email/Text: bankruptcynotices@squareup.com
                                                                                        Jul 29 2021 20:49:00      Square, 1455 Market Street, suite 600, San
                                                                                                                  Francisco, CA 94103-1332

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.




           21-11388-aih             Doc 16          FILED 07/31/21                ENTERED 08/02/21 13:05:10                             Page 1 of 4
District/off: 0647-1                                              User: admin                                                            Page 2 of 2
Date Rcvd: Jul 29, 2021                                           Form ID: 318                                                         Total Noticed: 14

Date: Jul 31, 2021                                        Signature:          /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 28, 2021 at the address(es) listed below:
Name                             Email Address
Robert D. Barr
                                 barr-trustee@koehler.law rdb@trustesolutions.net;syackly@koehler.law

William J. Balena
                                 on behalf of Debtor James Joseph Waligora docket@ohbksource.com janet@ohbksource.com

William J. Balena
                                 on behalf of Debtor Karley Elise Waligora docket@ohbksource.com janet@ohbksource.com


TOTAL: 3




          21-11388-aih            Doc 16         FILED 07/31/21               ENTERED 08/02/21 13:05:10                         Page 2 of 4
Information to identify the case:
Debtor 1              James Joseph Waligora                                        Social Security number or ITIN   xxx−xx−9843
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Karley Elise Waligora                                        Social Security number or ITIN   xxx−xx−9354
(Spouse, if filing)
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 21−11388−aih



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           James Joseph Waligora                                          Karley Elise Waligora
                                                                          fka Karley Elise Saunders


           7/28/21                                                         By the court: ARTHUR I HARRIS
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1




     21-11388-aih                  Doc 16         FILED 07/31/21       ENTERED 08/02/21 13:05:10               Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   21-11388-aih        Doc 16      FILED 07/31/21      ENTERED 08/02/21 13:05:10          Page 4 of 4
